Citation Nr: 1126138	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to October 10, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962 and from November 1962 to November 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board remanded the case for further action by the originating agency in December 2008.  The case has now returned to the Board for further appellate action.

In a December 2009 rating decision, the RO granted entitlement to TDIU effective October 10, 2006.  Thus, the Veteran was not granted the full benefit sought, and the issue of entitlement to TDIU for the period prior to October 10, 2006 remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

The RO also denied a claim for entitlement to automobile and adaptive equipment or adaptive equipment only in a July 2009 rating decision.  In a May 2011 written brief presentation, the Veteran's representative disagreed with the July 2009 denial of the claim.  Unfortunately, this disagreement with the denial for automobile and adaptive equipment was not received within a year from the date the RO mailed notice of the rating decision denying the claim.  It is therefore not a valid notice of disagreement and the July 2009 rating decision has become final.  38 C.F.R. § 20.302(a) (2010).  The Board therefore finds that the Veteran has filed a new claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and it is not currently before the Board.  It is therefore referred to the AOJ for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that his service-connected knee and low back disabilities rendered him unemployable during the period prior to October 10, 2006.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of TDIU may be granted.  At the present time, the Veteran does not meet the criteria for a grant of TDIU prior to October 10, 2006 as his service-connected disabilities only have a combined rating of 60 percent.  Although the Veteran does not meet the schedular requirements for a TDIU, a total rating may nonetheless be assigned upon a showing that the Veteran was unable to obtain or retain substantially gainful employment during this period.  38 C.F.R. § 4.16(b).

The record does contain some evidence of unemployability due to service-connected disabilities during the period prior to October 10, 2006.  In support of his claim for TDIU, the Veteran submitted two June 2004 letters from his private physicians stating that he was unemployable due to bilateral service-connected knee replacements.  One of the letters also noted that the Veteran was unable to sit or stand for longer than one hour.  These letters constitute competent medical evidence of unemployability due to service-connected disabilities, and the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  The Board itself may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular evaluation.

2.  Then readjudicate the claim for TDIU.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


